DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 21 are objected to because of the following informalities:
Claim 1 recites the limitation “A method of portioning food within a food portioning system comprising the steps of” in lines 1-3.  It appears the claim should recite “A method of portioning food within a food portioning system, the method comprising the steps of” in order to directly refer to the term that the transitional phrase “comprising” modifies.
Claim 21 recites the limitation “A method of portioning food within a food portioning system comprising the steps of” in lines 1-2.  It appears the claim should recite “A method of portioning food within a food portioning system, the method comprising the steps of” in order to directly refer to the term that the transitional phrase “comprising” modifies.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13, 15-19, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “food” in line 4.  It is unclear if this refers to “food” recited in Claim 1, line 1 or to an entirely different food.  For purposes of examination Examiner interprets the claim to refer to the same food.
Claim 1 recites the limitation “the food stored within the container” in line 7.  There is insufficient antecedent basis for the food to be stored within the container.  The claim recites “a container for storing food” in line 4.  However, this does not positively recite the presence of food being stored within the container.  It is noted that this particular rejection can be overcome by deleting the term “for” in Claim 1, line 4.
Claim 21 recites the limitation “food” in line 3.  It is unclear if this refers to “food” recited in Claim 1, line 1 or to an entirely different food.  For purposes of examination Examiner interprets the claim to refer to the same food.
Claim 21 recites the limitation “the food stored within the container” in line 7.  There is insufficient antecedent basis for the food to be stored within the container.  The claim recites “a container for storing food” in line 3.  However, this does not positively recite the presence of food being stored within the container.  It is noted that this particular rejection can be overcome by deleting the term “for” in Claim 21, line 3.
Clarification is required.
Claims 1-13 and 15-19 are rejected as being dependent on a rejected base claim.

Allowable Subject Matter
Claim 20 is allowed.
Claims 1-13, 15-19, and 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Holmes US 1,875,379 discloses a method of portioning food, the method comprising the steps of storing food within a container comprising a scrape bar (leveling device C) disposed at a top end of the container and scraping a top surface of the food along a bottom surface of the scrape bar (leveling device C) to level the food (‘379, FIGS. 1-2) (‘379, Page 1, lines 47-59).  However, Holmes does not teach or suggest positioning the food container on a support wherein the support comprises a bracket extending upward from the support wherein the scrape bar is coupled with the bracket and positioned above the food and the scraping occurring with a bottom surface of the scrape bar that is disposed above the food container as recited in Claims 1 and 20-21.
Reay et al. US 6,470,745 discloses a method of portioning food, the method comprising the steps of positioning a container storing food and a scrape bar (wall portion 22) wherein a top surface (mouth 16) of a serving implement (scoop portion 12) .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278.  The examiner can normally be reached on M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.